Matter of Persich v Persich (2019 NY Slip Op 01074)





Matter of Persich v Persich


2019 NY Slip Op 01074


Decided on February 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2018-02947
 (Docket No. O-19099-17)

[*1]In the Matter of Aileen Persich, respondent,
vAndrew Persich, appellant.


Law Offices of Michael J. Langer, P.C., Mineola, NY, for appellant.
Divins & Divins, P.C., Garden City, NY (Byron A. Divins, Jr., of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 8, Andrew Persich appeals from an order of protection of the Family Court, Suffolk County (Rosann O. Orlando, Ct. Atty. Ref.), dated February 6, 2018. The order of protection, upon a finding that Andrew Persich committed the family offenses of disorderly conduct and harassment in the second degree, made after a fact-finding hearing, directed Andrew Persich, among other things, to stay away from the petitioner until and including February 6, 2020.
ORDERED that the order of protection is affirmed, without costs or disbursements.
The petitioner commenced this family offense proceeding pursuant to Family Court Act article 8 against the appellant. Following a fact-finding hearing, the Family Court found that the appellant committed the family offenses of disorderly conduct and harassment in the second degree, and issued an order of protection directing the appellant, among other things, to stay away from the petitioner until and including February 6, 2020.
"A family offense must be established by a fair preponderance of the evidence" (Matter of Washington v Washington, 158 AD3d 717, 718; see Family Ct Act § 832). "The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court" (Matter of Washington v Washington, 158 AD3d at 718; see Matter of Pierre v Dal, 142 AD3d 1021, 1023). The Family Court's determination regarding the credibility of witnesses is entitled to great weight on appeal and will not be disturbed if supported by the record (see Matter of Washington v Washington, 158 AD3d at 718; Matter of Pierre v Dal, 142 AD3d at 1023).
Contrary to the appellant's contention, a fair preponderance of the credible evidence supports the Family Court's determination that he committed the family offenses of disorderly conduct and harassment in the second degree (Penal Law §§ 240.20, 240.26).
The appellant's remaining contentions are without merit.
Accordingly, there is no basis to disturb the order of protection (see Matter of Washington v Washington, 158 AD3d at 718-719).
LEVENTHAL, J.P., ROMAN, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court